UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 04-7845



MICHAEL A. WHITE,

                                              Plaintiff - Appellant,

          versus


CITY OF CHARLESTON POLICE DEPARTMENT, Unknown
Defendant; RUEBEN GREENBERG,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Anderson. R. Bryan Harwell, District Judge.
(CA-03-382-8-27)


Submitted:   March 30, 2005                 Decided:   June 22, 2005


Before NIEMEYER, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael A. White, Appellant Pro Se. Eugene Patrick Corrigan, III,
GRIMBALL & CABANISS, Charleston, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Michael A. White appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2000) complaint.   We have reviewed

the record and find no reversible error.    Accordingly, we affirm

for the reasons stated by the district court.        See White v.

Greenberg, No. CA-03-382-8-27 (D.S.C. Oct. 22, 2004).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          AFFIRMED




                              - 2 -